ON MOTION FOR REHEARING GRANTED
MILLS, Chief Judge.
Appellant’s motion for rehearing on the Court’s order of 23 January 1980, awarding appellee appellate attorney’s fees, is granted on authority of Section 440.-49(4)(f)2, Florida Statutes (1977), and the order is vacated and set aside.
The Court would like to point out that the appropriate time to object to the award of appellate attorney’s fees is by appropriate motion prior to the Court’s consideration of the motion for assessment of attorney’s fees, not after the award has been ordered. Not only is this the appropriate procedure but attorneys should always help the Court in its consideration of all issues presented to it by timely and fully presenting the Court all authorities pro and con on the issues.
McCORD, J., concurs.
BOOTH, J., dissents.